Electronically Filed
                                                       Supreme Court
                                                       SCWC-11-0000594
                                                       17-JUN-2014
                                                       10:26 AM



                           SCWC-11-0000594


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                         JASON KAWAKAMI,

  individually and on behalf of all others similarly situated,

          Petitioner/Plaintiff-Appellant/Cross-Appellee,


                                 vs.


    KAHALA HOTEL INVESTORS, LLC, dba KAHALA HOTEL AND RESORT,

          Respondent/Defendant-Appellee/Cross-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-11-0000594; CIVIL NO. 08-1-2496)


        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioner/Plaintiff-Appellant/Cross-Appellee Jason

Kawakami’s application for writ of certiorari filed on May 8,

2014, is hereby accepted and will be scheduled for oral argument. 

The parties will be notified by the appellate clerk regarding

scheduling.

          DATED: Honolulu, Hawai'i, June 17, 2014.


John Francis Perkin,              /s/ Mark E. Recktenwald

Brandee J.K. Faria, and

Michelle L. Premeaux              /s/ Paula A. Nakayama

for petitioner

                                  /s/ Sabrina S. McKenna

David J. Minkin and

Dayna H. Kamimura-Ching           /s/ Richard W. Pollack

for respondent

                                  /s/ Michael D. Wilson